DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 to 4 recite the limitation “the emission layer”. There is insufficient antecedent basis for this limitation in the claims as an emission layer is not specifically recited in claim 1 upon which claims 2 to 4 depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2008/0014464 A1).
Kawamura teaches organic electroluminescent devices (see abstract).  Regarding compounds of instant claims 1, 10-17, 19, and 20, as material used in the light emitting layer of a device, Kawamura teaches anthracene derivatives represented by formula (II) and more specifically as formula (II-a) (see definitions in par. 301, 303):

    PNG
    media_image1.png
    271
    516
    media_image1.png
    Greyscale
.
The linking group L of formula II may be selected as a divalent linking group (see par. 301) and more specifically, L10 of II-a may be an arylene group (see par. 303).  The arylene group is considered to encompass a 6-carbon phenylene group (see par. 306).  In the formula II-a above, the formula meets the requirements of an instant Formula 10-1 or 10-2 compound of Formula 1 where one of the anthracene groups has a R93 joined to a R94 (see par. 303) resulting in a chrysene group and the other anthracene group of II-a reads upon instant group Ar1 of instant formula 1. The rightmost phenyl group of II-a read upon instant Ar2 of instant Formula 10-1 or 10-2.  While Kawamura does not appear to exemplify a formula II-a compound where one of the anthracene groups is selected to have groups R93 and R94 joined to form a chrysene group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a formula II-a compound having the further formed ring, because such derivatives are within the defined formula II-a.  One would expect to achieve functional compounds within the disclosure of Kawamura with a predictable result and a reasonable expectation of success.
	Regarding claims 1 and 10, Kawamura teaches formula II-a compounds as discussed above as materials in a light emitting layer in an organic light emitting device (see par. 301, 303, 370-378).  Regarding Equations 1 and 2 (instant claims 1, 10, 11, respectively) Kawamura renders obvious formula II-a compounds including a compound the same as instant compound 1 (see pending instant claim 20) as discussed above and accordingly, the instant property of Equations 1 and 2 is considered to be met by a compound the same as preferred instant claimed compound(s).

    PNG
    media_image2.png
    151
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    228
    media_image3.png
    Greyscale

[See above instant compound #1 (original claim 20) and instant Table 1 (specification as filed page 102).]  
Regarding instant claim 18, the dipole moment of a compound rendered obvious by Kawamura the same as instant compound 1 is 0.25 according to instant Table 1. (See also MPEP 2112.01 -when identical or substantially identical structures are recited, claimed properties are presumed inherent.)
	Regarding claim 2,  Kawamura teaches a device may include a hole transport region (see par. 330, 331, 341) and an electron transport region (see par. 343).
Regarding claim 3, Kawamura teaches anthracene derivatives represented by formula (II) and more specifically as formula (II-a) (see par. 301, 303) as material used in the light emitting layer of a device.
	Regarding claim 4, dopant material may be used in the light emitting layer (see par. 323).
	Regarding claim 5, devices according to the teachings of Kawamura comprise a blue emitting light emitting layer (see par. 386 and claim 11 on page 66).
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2008/0014464 A1) in view of Sun et al. (US 2018/0061911 A1).
Kawamura et al. is relied upon as set forth above for the rejection of claim 1.
Kawamura et al. teaches light emitting devices comprising a light emitting layer including a formula II-a compound and that a light emitting layer may emit blue light, but it is not seen where a device structure including multiple light emitting layers with intervening charge generation layer(s) is specifically described.  In analogous art, Sun et al. teaches an organic light emitting apparatus devices may comprise at least one OLED light emitting unit and at least one quantum dot light emitting unit with a charge generation layer between each unit (see abstract and Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display device having a structure of multiple light emitting units as taught by Sun et al. and to have included an OLED as taught by Kawamura including a formula II-a material in a light emitting layer, because one would expect a display structure comprising multiple light emitting units separated by charge generation layer(s) would provide a light display with a predictable result of light emission and a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2008/0014464 A1) in view of Park et al. (US 2011/0069369 A1).
Kawamura et al. is relied upon as set forth above for the rejection of claim 1.
Kawamura et al. teaches light emitting devices comprising a light emitting layer including a formula II-a compound, but it is not seen where a device structure including a color conversion layer including quantum dots is specifically described.  In analogous art, Park et al. teaches organic electroluminescent devices (see Park claims 16 and 17, page 5) may have a structure of a color conversion layer with quantum dots (see claim 14, page 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a color conversion film in a display device, because one would expect including a color conversion to provide a benefit of obtaining a desired color of light output.  One would expect to achieve a display device comprising known layers with a predictable result of light emission and a reasonable expectation of success.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang, J., Su, J. H., & Tian, H. (2012). The development of anthracene derivatives for organic light-emitting diodes. Journal of Materials Chemistry, 22(22), 10977-10989 teaches anthracene derivatives (see Figure 1 and Figure 2).
Shi, J., & Tang, C. W. (2002). Anthracene derivatives for stable blue-emitting organic electroluminescence devices. Applied physics letters, 80(17), 3201-3203 teaches anthracene derivatives for blue emitting organic electroluminescence devices (see title and Figure 1).
The references are considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786